MERRILL, Circuit Judge
(concurring) :
I agree with the result but for somewhat different reasons.
At the date of the Act appellant’s ByLaws (enacted in 1956), Art. VI § 6(d) provided for a rate of dues as follows: to a fixed sum was to be added “The sum of money equal to the raise negotiated for one day (7 hours)”. This to me is a perfectly valid “rate of dues”. The amount of dues may as easily and precisely be calculated as by any percentage rate. The 1966 dues increase was in accordance with this rate.
The trouble, in my view, is that this rate was no longer in effect in 1966. Art. YI § 6(d) was amended in 1962 to provide in part:
“In the event the delegates of the District Council deem it feasible to the best interests of the District Council, the Local Unions and the Membership, the delegates may at any regular meeting declare a waiver on all or part of a dues raise by a majority vote.”
Pursuant to this amendment the Council, after 1962, imposed no dues increase until 1966, despite the fact that wage increases had regularly been secured through collective bargaining.
While on its face the 1962 amendment would appear to be nothing more than a benevolent reservation of the right to remit dues increases in whole or in part, in operation it is demonstrated to be far more.
Faced with the fact that with the passage of time the 1956 rate had become unnecessarily high, the proper course in 1962 would have been to reduce the rate. Instead of doing so the amendment in effect repealed the rate and substituted for it a power in the Council to increase dues in any amount it might choose below a stated maximum. Such a method of providing for dues increases constitutes a rate-fixing authority clearly contrary to the Act.
It follows that any increase in amount of dues imposed pursuant to the 1962 amendment must fall.